Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 5, 7-8, 10-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grover et al. (US 20220015742 A1).
Regarding claim 1, Grover et al. teaches a computer-implemented method (see para [0058]; “the methods can be implemented as a software application for computers, handheld devices, or instruments including portable devices (e.g., a laptop computer, tablet, or cell phone)”) of processing images to determine integrity of an implant, the method comprising: receiving an ultrasound image of an implant in a body of a subject (see Abstract, para [0009]; “systems and methods capable of automatically detecting and qualitatively and quantitatively analyzing bodily implants in medical images, such as ultrasound images”); determining one or more characteristics of a surface of the implant based on an see para [0034]; “The analysis of the implants according to the systems and methods taught herein provide data on the quantified intensity (such as echogenicity) and homogeneity of the implant. Other data which the systems and methods are capable of providing can include, but is not limited to, density, size, deformation, formation time, formation efficacy and stability, degradation of the implant, and/or confirmation of the implant's presence or lack thereof. Furthermore, relationships determined over a set of images provide correlations and/or mathematical relationships between brightness, area, degradation, longevity, and/or the material or characteristics of the material of the implant’ see also para [0039]; “The image is analyzed, e.g., using the software and/or algorithms of the invention, on a pixel-by-pixel basis to assign one of 256 gray-scale values to one or more pixels in the ROI (the values ranging from 0 (black) to 255 (white))”); generating a predicted status of the implant based on the one or more characteristics by comparison of the one or more characteristics with a database of image data (see para [0105]; “The systems and methods of the invention and algorithms relating to them can be used to predict and track the speed of degradation of implants, such as implants made using the materials of these examples” see also para [0049]; “If a sample of representative images is present, the images can be compared to each other for commonalities and differences. Such comparison provides information on extractable and removable features from the image at hand. For instance, bulk intensity can indicate common features between images. Furthermore, given a stack of images, a composite image can be used to form a single representative image that is used for all calculations and analysis”); and displaying the predicted status of the implant (see Fig. 9 and Fig. 10, para [0022]; “FIG. 4 is a graph displaying the correlation between automated and manual ROI extraction and analysis. The high R.sup.2 value shows that 96.5% of the automated data aligns with the manual measurements”).
Regarding claim 2, the rejection of claim 1 is incorporated herein.
 Grover et al. further teach wherein the implant is a breast implant (see para [0031] “Areas in the body that can be the site of a medical implant include, but are not limited to, vas deferens, fallopian tube, aneurysms, urethra, ureters, arteries, veins, lungs, kidneys, gastrointestinal organs/tract, breasts, and the heart, and combinations thereof”).
Regarding claim 5, the rejection of claim 1 is incorporated herein.
 Grover et al. further teach wherein the database of image data includes simulated or real images exhibiting echo lines, a snowstorm feature, or a combination thereof (see para [0034]; “The analysis of the implants according to the systems and methods taught herein provide data on the quantified intensity (such as echogenicity) and homogeneity of the implant. Other data which the systems and methods are capable of providing can include, but is not limited to, density, size, deformation, formation time, formation efficacy and stability, degradation of the implant, and/or confirmation of the implant's presence or lack thereof. Furthermore, relationships determined over a set of images provide correlations and/or mathematical relationships between brightness, area, degradation, longevity, and/or the material or characteristics of the material of the implant” see also para [0011]; “the location of the implant, the homogeneity or heterogeneity of the implant, the degradation of the implant over time, and safety readouts such as fibrosis, immunological responses/tissue reactivity, and/or intracutaneous thickness” heterogeneous of the implant implies snowstorm feature).
Regarding claim 7, the rejection of claim 1 is incorporated herein.
et al. further teach wherein determining the one or more characteristics includes calculating a change in the greyscale intensity of pixels in a vertical direction of the ultrasound image (see para [0039]; “Echogenicity is defined as the average intensity, or brightness, of the ROI within the image…. For example, echogenicity can be determined by imaging one or more regions of interest (ROI) and measuring the mean gray level within one or more of the selected regions of interest (ROI). The image is analyzed, e.g., using the software and/or algorithms of the invention, on a pixel-by-pixel basis to assign one of 256 gray-scale values to one or more pixels in the ROI (the values ranging from 0 (black) to 255 (white)). According to embodiments, the methods disclosed herein are capable of detecting the gray-scale value of one or more or each pixel in the ROI of the image” the intensity calculation to assign the gray-scale value in a pixel-by pixel basis implies calculating pixel locations correspond to (x,y), x is in the downward vertical direction).
Regarding claim 8, the rejection of claim 5 is equally applicable here.
Regarding claim 10, the rejection of claim 1 is incorporated herein.
 Grover et al. further teach wherein the method further comprises calculating a probability of implant failure based on the determined one or more characteristics (see para [0011-0014]; “For example, if an implant is capable of degradation or reversal, then imaging must be performed to locate the implant prior to reversal. As the systems and methods are capable of determining the location of the implant, length of the implant, and other features, they are capable of guiding the degradation or reversal process and ascertaining its progress. Other uses and advantages of the systems and methods, only some of which are discussed herein, include quantification and/or qualification of one or more implant features including: echogenicity, length/width of the implant, the location of the implant, the homogeneity or heterogeneity of the implant, the degradation of the implant over time, and safety readouts such as fibrosis, immunological responses/tissue reactivity, and/or intracutaneous thickness”), and displaying the predicted status of the implant includes displaying the probability (see para [0058]; “The computer, handheld device, or instrument can include such hardware as one or more processors (CPU), a display, input/output ports… Such software application can also enable the user to choose which measurements to output (e.g., average intensity and density). Furthermore, the software application can also ask the user which visual representations the user prefers (e.g., the original image, the extracted ROI, the outlined image, and/or the associated plot profile of said ROI” see also para [0066]; “The method outputs data to represent the ROI's echogenicity and homogeneity (though numerous other measurements can be reported following the successful extraction of the ROI, labelled C on the flowchart)”).
Regarding claim 11, the rejection of claim 1 is incorporated herein.
Grover et al. further teach wherein generating the predicted status of the implant is performed by an artificial neural network (see para [0010]; “machine learning algorithms may be applied to identify and analyze the implants more accurately and efficiently, especially if algorithms are used more frequently or the number of images inputted into the algorithm are increased”).
Regarding claim 12, the rejection of claim 1 is fully incorporated herein, the rejection is equally applicable here. (see para [0059]; “the software application or computer-executable instructions are capable of being stored on a memory storage of the computer, handheld device, or instrument and instructing one or more processors (CPU) of such computer, handheld device, or instrument to perform any of the methods, processes, operations, and algorithms described herein” of Grover et al.).
Regarding claim 13, the rejection of claim 12 is incorporated herein.
Grover et al. further teach wherein the at least one data storage device comprises the database of image data (see para [0059]; “Other components of the computing device can include a database stored on the non-transitory computer readable storage media”).
Regarding claim 15, the rejection of claim 5 is equally applicable here.
Regarding claim 17, the rejection of claim 1 is fully incorporated herein, the rejection is equally applicable here. (see para [0059]; “the software application or computer-executable instructions are capable of being stored on a memory storage of the computer, handheld device, or instrument and instructing one or more processors (CPU) of such computer, handheld device, or instrument to perform any of the methods, processes, operations, and algorithms described herein…… The memory can be or include a non-transitory computer readable storage media such as RAM. Other components of the computing device can include a database stored on the non-transitory computer readable storage media” of Grover et al.)
Regarding claim 18, the rejection of claim 7 is equally applicable here.
Regarding claim 20, the rejection of claim 10 is equally applicable here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 6, 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grover et al. in view of Govreen et al. (US 20210244856 A1). 
Regarding claim 3, the rejection of claim 1 is incorporated herein. Grover et al. in the combination dose not teach as further claimed, but 
Govreen et al. teach wherein the database of image data includes a plurality of breast implant ultrasound images exhibiting extracapsular ruptures, contractures, and combinations thereof (see para [0145]; “As described above, in the case of extravasated implant material such as when the implant ruptures, the silicone of prior art implants appears as a cyst or tissue as shown in FIG. 5E. By contrast, as shown in FIG. 5F, extravasated composite material of the physiologic aberrations such as cysts, whether intracapsular or extracapsular due to the presence of the additives”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Govreen et al. in order to easy identify the leak from the implant, indicating a ruptured implant (see para [0145]).
Regarding claim 6, the rejection of claim 1 is incorporated herein. 
et al. in the combination further teach wherein determining the one or more characteristics includes determining a spatial period of consecutive echogenic lines (see para [0011]; “The lines such as line 334 in the images are guide wires for spatial marking of the tumor sites to aid the surgeons who performed the excision”).
Regarding claim 9, the rejection of claim 1 is incorporated herein.
Govreen et al. in the combination further teach wherein determining the one or more characteristics includes distinguishing a snowstorm indicative of extracapsular rupture from a noise snowstorm (see para [0025-26]; “Further, as shown, prior art implants cause visual noise that interferes with the ability of the radiologist to detect abnormalities. Finally it would be preferable, in case of a rupture of the shell, for the silicone material to remain cohesive and prevent migration to other parts of the body or for the silicone material to be easily identifiable so as to be able to differentiate it from tissue” see also para [0099]; “The composite material of the current invention preferably includes additives such that, in case of rupture, the extravasated composite material of the present invention is easily identifiable using imaging technology and distinguishable from physiologic aberrations such as cysts, whether intracapsular or extracapsular due to the presence of the additives. As a non-limiting example, hyperechoic particles have the advantage that they are easy to identify if they leak from the implant, indicating a ruptured implant”).
Regarding claim 16, the rejection of claim 3 is equally applicable here.
Regarding claim 19, the rejection of claim 9 is equally applicable here.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grover et al. in view of Shiratani (US 20190034800 A1).
Regarding claim 4, the rejection of claim 1 is incorporated herein. Grover et al. in the combination dose not teach as further claimed, but 
Shiratani teach wherein the database of image data includes at least 50,000 images (see para [0026]; “The capsule endoscope image database 3 stores second image group that is an image data group of images captured at the second frame rate by a capsule endoscope (hereinafter, referred to as a “second image group”) and stores correct answer labels for recognizing the landmark (hereinafter, referred to as a “second correct answer label”). Incidentally, the number of images in the second image group is smaller than the number of images in the first image group. For example, but not limited to, the second image group includes 50,000 images, while the first image group includes 500,000 images”.  It should be noted that applicant’s specification discloses 50,000 images in the database as exemplary.). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Shiratani in order a CNN performs learning to decrease an error and update the weights of the parameters (see para [0026]).
Regarding claim 14, the rejection of claim 4 is equally applicable here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668